The answers to the questions reported are controlled by our decision in Commonwealth v. Maracic, 18 Mass. App. Ct. 722 (1984), in which we held that substantially identical provisions of G. L. c. 94C, § 32E(b) (3), as appearing in St. 1982, c. 650, § 11, prescribing penalties for trafficking in cocaine, were unambiguous and withstood constitutional scrutiny. There we found that the mandatory minimum term of imprisonment under § 32E(¿>) (3) was “not less than ten” years and pointed out that the express reference in § 32E(a) (1) to a “mandatory minimum one year term of imprisonment,” for marihuana trafficking involving fifty to one hundred pounds, represented a separate scheme and was required because “that subsection provides for sentences of different lengths either to the State prison or to a jail or house of correction.” Id. at 725. We find nothing in the language of G. L. c. 94C, § 32E(o) (4), that would lead us to a different conclusion. It is clear that a mandatory minimum term of “not less than ten” years is also established by that provision.
With respect to the second question reported by the judge, we noted in Maracic that G. L. c. 279, § 24, merely “placets] violators on notice that their crimes are felonies.” Maracic, supra at 726 n.3. There is no conflict with the provisions of § 32E.
To both questions reported our answer is no.